Exhibit 10.1

 

AMENDMENT TO

REVOLVING SECURED LINE OF CREDIT PROMISSORY NOTE

 

This Amendment entered into as of December 1, 2005 by and between the
undersigned Borrower (the “Borrower”) and ATLANTIC BANK OF NEW YORK (the
“Bank”).

 

WHEREAS, the Bank extended a revolving line of credit to the Borrower as
evidenced by a Revolving Secured Line of Credit Promissory Note dated
January 25, 2005 in the original principal balance of Four Million Dollars
($4,000,000) (the “Note”), (all documents and agreements executed by the
Borrower in connection with the Note are hereinafter referred to as the “Loan
Documents”),

 

WHEREAS, the Borrower has requested, and the Bank has agreed, to make certain
amendments to the Note.

 

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 

1. Any term not defined herein shall have the same meaning as in the Note.

 

2. Section 1. is amended by extending the Maturity Date to February 1, 2006.

 

3. The Borrower hereby represents and warrants to the Bank that:

 

  (a) Each and every one of the representations and warranties set forth in the
Loan Documents is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety.

 

  (b) No Default or Event of Default and no event or condition which, with the
giving of notice or lapse of time or both, would constitute such a Default or
Event of Default, now exists or would exist.

 

4. Except as set forth herein and amended and modified hereby, the Note and Loan
Documents have not been amended or modified and remain in full force and effect.

 

5. Borrower waives any offset defense or counterclaim Borrower may now have or
may have in the future with regard to the Note and Loan Documents.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered on the date first written above.

 

ACKNOWLEDGEMENT AND SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------

Amendment to Revolving Secured Line of Credit

Promissory Note

As of December 1, 2005

Page -2-

 

Borrower:

MEDALLION FUNDING CORP.

By:   /s/    ALVIN MURSTEIN             Signature Print Name:   Alvin Murstein
Title:   CEO

 

Accepted By: ATLANTIC BANK OF NEW YORK By:   /s/    IVAN FELDMAN            
Ivan Feldman     Vice President